DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Amendments
This office action is in response to amendments filed 11/09/2020. As per applicants request claims 1 and 10 have been amended. No new claims have been added and claims 2 and 16 remain canceled. Claims 1, 3-15, 17-24 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2018 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments

Applicant’s arguments filed 11/09/2020 with respect to the 35 U.S.C. 103 rejection of claims 1, and 10 have been considered but are unpersuasive.

The applicant argues the following, “Applicant's amended independent claim 1 recites, inter alia, "wherein the signal-activated circuitry is separate from the time-step-activated circuitry… As another example, in reference to claim 10 and Arthur of the alleged combination, page 17 of the Office action alleges "The learning unit is the circuitry in figure. 8 excluding the control unit 174 and the time circuitry is the circuitry in figure. 8 including the control unit 174. Therefore, the time-step-activated circuitry is different than the learning unit as the time-step- activated circuitry contains the control unit 174." (emphasis added). In sharp contrast, Applicant's amended independent claim 10 recites, inter alia, "wherein the learning unit is separate from the time-step-activated circuitry" (emphasis added). See, e.g., Applicant's Figure 1B reproduced above for convenience.”

Examiners response,
	The examiner has re-mapped the time-activated circuitry to be the processor disclosed in [0024], the time-division multiplexed neurosynaptic module 100, including the control unit 174 in Fig. 8, but excluding, all of components in Fig. 8, are interpreted as collectively being the time-step activated circuitry. The signal activated circuitry is interpreted to be the computation circuit 170 excluding the control unit  

Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bonanno is a new prior art reference being incorporated in order to teach the recited sign extended and corresponding coupling of multiplexer.(See the rejection of claim 19 for further information)

Furthermore, In response to applicant’s argument that the examiner has not articulated the reasons why claim 19 would have been obvious to one of ordinary skill in the art before the effective filing data and that the examiner dissects the claimed invention into discrete pieces, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Each combination of prior art references in claim 19 includes a motivation to combine or modify the teachings of the prior art to produce the claimed invention (see the rejection of claim 19). Furthermore, the applicant has not 

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 3-9, 11-14, 20-24 have been fully considered but they are not persuasive as they rely upon the allowability of claims 1, 10, and 19.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Cao et al. (US 10,387,774 B1), herein referred to as Cao.


Regarding Claim 1,
Arthur teaches an integrated circuit comprising: a time step controller to… activate a time step update signal (Fig. 5, [0050] – [0054], discloses a time step controller that activates a time step update signal. (The generated output time step from the controller 351)) for performing a…  time-multiplexed selection of a group of neuromorphic states to update; ([0067], “To implement an n-way processor 150, the computation circuit 170 is time-multiplexed n times, wherein n represents the number of neurons 11 that the processor multiplexes computation and control logic for. The control unit 174 divides each time step into n time slots. In each time slot, incoming firing events targeting a corresponding incoming axon are integrated” teaches a time multiplexed selection of a neuron (the circuit is time multiplexed n times, where n represents the number of neurons). Each time slot is integrating a firing event for the corresponding neuron so therefore a time multiplexed selection is made for which neuron to update.)
a time-step-activated circuitry to, responsive to detecting the time step update signal for a selected group of neuromorphic states; (Fig. 8, Fig. 2, [0066], “FIG. 8 illustrates an example computation circuit 170 of a multi-way parallel processor device 150, in accordance with an embodiment of the invention. As stated above, each processor 150 has a computation circuit 170. In one embodiment, the circuit 170 comprises a first multiplexer 171, a second multiplexer 172, a pseudo-random number generator (PRNG) 173, a time-division multiplexing control unit 174, a first adder unit ("first adder") 175, a third multiplexer 176, a reset unit 177, a second adder unit ("second adder") 178, and a comparator unit ("comparator") 179.” Teaches a circuit with a time-division multiplexing control unit where the control unit 174 sends control signals to the components of the circuit (170). The circuit is clock driven as shown in Fig. 2 and therefor is time-step-activated as the controller 351 in figure 5 generates the time step signal and the control unit 174 divides each time step into n time slots and sends control signals to the circuit 170 ([0066] – [0067]). The processor disclosed in [0024], the time-division multiplexed neurosynaptic module 100, including the control unit 174 in Fig. 8, but excluding, all of components in Fig. 8, are interpreted as collectively being the time-step activated circuitry.  
generate an outgoing data signal in response to determining that a first membrane potential of the selected group of neuromorphic states exceeds a threshold value( [0024], “For each neuron, the neuron attributes for the neuron includes a membrane potential variable and a threshold parameter for the neuron. For each neuron, the processor generates an outgoing firing event when a membrane potential variable of the neuron exceeds a threshold parameter of the neuron.” teaches a firing event being generated when a membrane potential of the variable of the neuron exceeds a threshold parameter. [0067] discloses the control unit 171 integrates the incoming firing events (the firing events generated based on the membrane potential exceeding a threshold) and outputs a control signal(as the outgoing data signal generated in response to the firing events.), wherein the outgoing data signal includes an identifier that identifies the selected group of neuromorphic states and a memory address ([0027] – [0028], “Each axon vector identifies axons that received incoming firing events in a corresponding time step.” And “For each axon vector read in each time step, the processor writes updated neuron attributes for the neurons to the memory device, and generates an update vector identifying neurons that generated an outgoing firing event in the time step.” Teaches identifiers (axon vectors) that are used to identify which neurons generated an outgoing firing event and which axons received an incoming fire event, and a memory device with addresses (Fig. 3A))
that identifies a location in a memory block associated with the integrated circuit, and ([0074], “When the processor 150 has finished iterating through each index of the axon vector 255, the updated neuron attributes 215 (e.g., the updated membrane potential variable V) are written to the memory device 200.” Teaches a memory device where updated membrane potential variables are written to (written to a memory device). Fig. 3A shows the device with memory blocks and therefore the memory block locations are identified. Each processor has a corresponding memory device.)
update a state of the selected group of neuromorphic states in response to generation of the outgoing data signal. ([0024], “The processor updates the neuron attributes for the neurons based on the integrated incoming firing events, and writes the updated neuron attributes to the memory device.” Teaches updating the neuron attributes based on the firing events).
	and a signal-activated circuitry (Fig. 8, computation circuit 170 excluding the control unit 174 is considered to be the signal-activated circuitry. Signal activated due to the control signal of control unit 174 detailed in [0067]) to, responsive to the time step update signal not being activated (Fig. 8, if a time step update signal is not activated (if the control unit 174 does not send a control signal to the mux 171, the selection input to the mux is 0 and it chooses either Wg or WPRNG depending on the corresponding inputs,(i.e. if the signal is not activated and Wg is chosen and if it is activated WPRNG is chosen. see [0071] and [0070]) and to receipt of an incoming data signal corresponding to a second group of neuromorphic states:([0071], examiner interprets the incoming data signal as the synaptic weight Wg. This weight corresponds to a second neuron as the axon vectors are used to identify neurons. See [0027] – [0028])
	add a weight value of the incoming data signal to a second membrane potential of the second group of neuromorphic states, to generate an updated second membrane potential, ([0071], “the first adder 175 increments the membrane potential variable V (loaded from the i.sup.th entry of the corresponding memory device 200) by the value selected by the first multiplexer 171. For subsequent additions (i.e., the remaining indices of the axon vector 255 with a bit value of "1"), the first adder 175 increments a modified membrane potential variable V' by the value selected by the first multiplexer 171.”teaches adding the weight value from the incoming signal to a second membrane potential of the second group (membrane potential of the corresponding neuron) to generate a updated second membrane potential (the modified membrane potential. ))
	and store the updates second membrane potential to a register set.([0069], neuron attributes a loaded into local registers of the processor 150. [0074] details that the updated membrane potential is a updated neuron attribute), wherein the signal-activated circuitry is separate from the time-step-activated circuitry. (Fig. 8, The signal activated circuitry is the circuitry in figure. 8 excluding the control unit 174 and the time-step activated circuitry is the processor disclosed in [0024], The time-division multiplexed neurosynaptic module 100, including the control unit 174 in Fig. 8, but excluding, all of components in Fig. 8, are collectively the time-step activated circuitry.   Therefore, under the broadest reasonable interpretation, the time-step-activated circuitry is separate from the signal-activated circuitry.)

	Arthur does not explicitly teach “randomly” generating a signal to select neurons.
	However, Cao teaches randomly… [generate a signal]… to randomly…[select neurons]. (Col 10, lines 45-63, details a spike generator module 500 that generates a spike (signal) if a random number from a random number generator is less than a constant that is used to scale frequency of spikes (examiner interprets this as randomly generating a signal). Furthermore, spike counter neuron counts all spikes of all the neurons and produces an output corresponding to the neuron which has the maximum number of spikes. Since the generation of spikes is done randomly, the examiner interprets this as a random selection of which neuron is going to spike using the randomly activated spike (i.e. the signal))
	Arthur and Cao are analogous art as they both include neuromorphic implementations of neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the randomly generated signals used to randomly select neurons, as taught by Cao, to the neuromorphic circuit of Arthur.
One of ordinary skill would have been motivated to make the combination in order to scale the frequency of spikes generated and to adapt to special properties of new spiking neuron models. (Cao, Col 10 lines 34-63)

Regarding Claim 3, 
Arthur/Cao teach the integrated circuit of claim 1. (and thus the rejection of claim 1 is incorporated)
Arthur further teaches further comprising the register set to store the selected group of neuromorphic states and the second group of neuromorphic states,( Memory device 200 contains register sets that store neuron attributes 211) wherein the signal-activated circuitry is further to: identify, within the register set, a register storing the second group of neuromorphic states corresponding to a second identifier ([0028], “For each axon vector read in each time step, the processor writes updated neuron attributes for the neurons to the memory device, and generates an update vector identifying neurons that generated an outgoing firing event in the time step. Teaches updated vectors used to identify neurons that generated a firing event) retrieved from the incoming data signal; and ([0043] “FIG. 3A illustrates a neuron data memory device 200, in accordance with an embodiment of the invention. As stated above, each processor 150 has a corresponding neuron data memory device 200 that maintains neuron attributes 215 for multiple neurons 11. The memory device 200 comprises multiple entries 211. Each entry 211 maintains neuron attributes 215 for a corresponding neuron 11.” Teaches the register set and storing neuron attributes corresponding to neurons (neuron 0, 1, 2, n-1).  )
retrieve the second membrane potential from the register set, wherein the register set comprises a first register set to store a subset of the group of second neuromorphic states accessed by the signal-activated circuitry, and a second register set to store a second subset of the group of second neuromorphic states that are also accessed by the time-step-activated circuitry. ([0045], “FIG. 3B illustrates example neuron attributes 215 maintained in an entry 211 of a neuron data memory device 200, in accordance with an embodiment of the invention. In one embodiment, each entry 211 maintains the following neuron attributes 215 for a corresponding neuron 11: a membrane potential variable (V), a threshold parameter (Th), a leak rate parameter (Lk), and synaptic excitation/inhibition strengths for each possible axon type (Syn0, Syn1, Syn2, etc.).”) as well as ([0069], “At the beginning of each time step, the processor 150 reads an axon vector 255 from a bit map 250 corresponding to said time step. The axon vector 255 is reset after it is read by the processor 150. The processor 150 is loaded with neuron attributes for all neurons 11 that a corresponding memory device 200 maintains information for. In one example implementation, the neuron attributes are loaded into local registers (e.g., latches or flip-flops) of the processor 150.” Teaches multiple register sets containing the membrane potential attributes for multiple neurons (see [0044] as well as Figure. 3A))

Regarding Claim 4,
Arthur/Cao teaches the integrated circuit of claim 1. (and thus the rejection of claim 1 is incorporated)
Arthur further teaches wherein the signal-activated circuitry further comprises a learning unit (Fig. 1A, neurosynaptic core circuit 10) to perform a learning operation by updating the weight value for the second group of neuromorphic states, to generate an updated weight value, ([0032], “A learning rule such as spike-timing dependent plasticity (STDP) may be applied to update the synaptic weights of the synapses 31.” Teaches utilizing STDP as the learning operation to update weights) and wherein the signal-activated circuitry is further to transmit the updated weight value through a router, ([0033-0034] core circuit 10 contains routing system comprising point-to-point connections as well as inter-chip routers in one embodiment) the updated weight value to be stored in the memory block. ([0064], “In another embodiment, the memory array 160 of a processor 150 is a transposable memory array maintaining configurable synaptic connectivity information for multiple neurons 11. The memory array 160 has a corresponding transposable access module 162 that facilitates transposable access to the memory array 160. Synaptic weights may be read from, and written to, the memory array 160, in both horizontal and vertical directions for enhanced learning operation. The synaptic weights maintained may be updated based on a learning rule, and/or the firing activity of a corresponding neuron 11.”)

Regarding Claim 10,
 Arthur teaches a system comprising: a memory block; (Fig. 7A-7B)
a computation block; and (Fig. 8 Computation circuit and Fig. 2 computation circuit 170)
a router coupled to the memory block and to the computation block; wherein the computation block comprises:( [0033], Fig. 1B “In one embodiment, the routing system 75 comprises point-to-point connections. In another embodiment, the routing system 75 comprises network-on-chip channels and inter-chip routers.” Teaches inter-chip routers coupled to the core circuits)
a time step controller to… activate a time step update signal (Fig. 5, [0050] – [0054], discloses a time step controller that activates a time step update signal. (the generated output time step from the controller 351)) for performing a… time-multiplexed selection of a group of neuromorphic states to update; ([0067], “To implement an n-way processor 150, the computation circuit 170 is time-multiplexed n times, wherein n represents the number of neurons 11 that the processor multiplexes computation and control logic for. The control unit 174 divides each time step into n time slots. In each time slot, incoming firing events targeting a corresponding incoming axon are integrated” teaches a time multiplexed selection of a neuron (the circuit is time multiplexed n times, where n represents the number of neurons). Each time slot is integrating a firing event for the corresponding neuron so therefore a time multiplexed selection is made for which neuron to update.)
a time-step-activated circuitry to, responsive to detecting the time step update signal for a selected group of neuromorphic states; (Fig. 8, Fig. 2, [0066], “FIG. 8 illustrates an example computation circuit 170 of a multi-way parallel processor device 150, in accordance with an embodiment of the invention. As stated above, each processor 150 has a computation circuit 170. In one embodiment, the circuit 170 comprises a first multiplexer 171, a second multiplexer 172, a pseudo-random number generator (PRNG) 173, a time-division multiplexing control unit 174, a first adder unit ("first adder") 175, a third multiplexer 176, a reset unit 177, a second adder unit ("second adder") 178, and a comparator unit ("comparator") 179.” Teaches a circuit with a time-division multiplexing control unit where the control unit 174 sends control signals to the components of the circuit (170). The circuit is clock driven as shown in Fig. 2 and therefor is time-step-activated as the controller 351 in figure 5 generates the time step signal and the control unit 174 divides each time step into n time slots and sends control signals to the circuit 170 ([0066] – [0067]). The processor disclosed in [0024], the time-division multiplexed neurosynaptic module 100, including the control unit 174 in Fig. 8, but excluding, all of components in Fig. 8, are interpreted as collectively being the time-step activated circuitry.  
generate an outgoing data signal in response to determining that a first membrane potential of the selected group of neuromorphic states exceeds a threshold value( [0024], “For each neuron, the neuron attributes for the neuron includes a membrane potential variable and a threshold parameter for the neuron. For each neuron, the processor generates an outgoing firing event when a membrane potential variable of the neuron exceeds a threshold parameter of the neuron.” teaches a firing event being generated when a membrane potential of the variable of the neuron exceeds a threshold parameter. [0067] discloses the control unit 171 integrates the incoming firing events (the firing events generated based on the membrane potential exceeding a threshold) and outputs a control signal(as the outgoing data signal generated in response to the firing events.), wherein the outgoing data signal includes an identifier that identifies the selected group of neuromorphic states and a memory address ([0027] – [0028], “Each axon vector identifies axons that received incoming firing events in a corresponding time step.” And “For each axon vector read in each time step, the processor writes updated neuron attributes for the neurons to the memory device, and generates an update vector identifying neurons that generated an outgoing firing event in the time step.” Teaches identifiers (axon vectors) that are used to identify which neurons generated an outgoing firing event and which axons received an incoming fire event, and a memory device with addresses (Fig. 3A))
that identifies a location in a memory block associated with the integrated circuit, and ([0074], “When the processor 150 has finished iterating through each index of the axon vector 255, the updated neuron attributes 215 (e.g., the updated membrane potential variable V) are written to the memory device 200.” Teaches a memory device where updated membrane potential variables are written to (written to a memory device). Fig. 3A shows the device with memory blocks and therefore the memory block locations are identified. Each processor has a corresponding memory device.)
update a state of the selected group of neuromorphic states in response to generation of the outgoing data signal. ([0024], “The processor updates the neuron attributes for the neurons based on the integrated incoming firing events, and writes the updated neuron attributes to the memory device.” Teaches updating the neuron attributes based on the firing events).
	and a signal-activated circuitry (Fig. 8, computation circuit 170 excluding the control unit 174 is considered to be the signal-activated circuitry. Signal activated due to the control signal of control unit 174 detailed in [0067]) to, responsive to the time step update signal not being activated (Fig. 8, if a time step update signal is not activated (if the control unit 174 does not send a control signal to the mux 171, the selection input to the mux is 0 and it chooses either Wg or WPRNG depending on the corresponding inputs,(i.e. if the signal is not activated and Wg is chosen and if it is activated WPRNG is chosen. see [0071] and [0070]) and to receipt of an incoming data signal corresponding to a second group of neuromorphic states:([0071], examiner interprets the incoming data signal as the synaptic weight Wg. This weight corresponds to a second neuron as the axon vectors are used to identify neurons. See [0027] – [0028])
	add a weight value of the incoming data signal to a second membrane potential of the second group of neuromorphic states, to generate an updated second membrane potential, ([0071], “the first adder 175 increments the membrane potential variable V (loaded from the i.sup.th entry of the corresponding memory device 200) by the value selected by the first multiplexer 171. For subsequent additions (i.e., the remaining indices of the axon vector 255 with a bit value of "1"), the first adder 175 increments a modified membrane potential variable V' by the value selected by the first multiplexer 171.”teaches adding the weight value from the incoming signal to a second membrane potential of the second group (membrane potential of the corresponding neuron) to generate a updated second membrane potential (the modified membrane potential. ))
	and store the updates second membrane potential to a register set.([0069], neuron attributes a loaded into local registers of the processor 150. [0074] details that the updated membrane potential is a updated neuron attribute), wherein the signal-activated circuitry is separate from the time-step-activated circuitry. (Fig. 8, The signal activated circuitry is the circuitry in figure. 8 excluding the control unit 174 and the time-step activated circuitry is the processor disclosed in [0024], The time-division multiplexed neurosynaptic module 100, including the control unit 174 in Fig. 8, but excluding, all of components in Fig. 8, are collectively the time-step activated circuitry.   Therefore, under the broadest reasonable interpretation, the time-step-activated circuitry is separate from the signal-activated circuitry.)

	Arthur does not explicitly teach “randomly” generating a signal to select neurons.
	However, Cao teaches randomly… [generate a signal]… to randomly…[select neurons]. (Col 10, lines 45-63, details a spike generator module 500 that generates a spike (signal) if a random number from a random number generator is less than a constant that is used to scale frequency of spikes (examiner interprets this as randomly generating a signal). Furthermore, spike counter neuron counts all spikes of all the neurons and produces an output corresponding to the neuron which has the maximum number of spikes. Since the generation of spikes is done randomly, the examiner interprets this as a random selection of which neuron is going to spike using the randomly activated spike (i.e. the signal))
	Arthur and Cao are analogous art as they both include neuromorphic implementations of neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the randomly generated signals used to randomly select neurons, as taught by Cao, to the neuromorphic circuit of Arthur.
One of ordinary skill would have been motivated to make the combination in order to scale the frequency of spikes generated and to adapt to special properties of new spiking neuron models. (Cao, Col 10 lines 34-63)

Regarding Claim 11,
Arthur/Cao teaches the system of claim 10. (and thus the rejection of claim 10 is incorporated)
Arthur further teaches further comprising a register set to store the selected group of neuromorphic states and the second group of neuromorphic states, (Fig 3A, Memory device 200 contains register sets that store neuron attributes 211) wherein the computation block further comprises a signal-activated circuitry (Fig. 8, computation circuit 170 excluding the control unit 174 is the signal-activated circuitry. Signal activated due to the control signal of control unit 174 detailed in [0067]) to, responsive to receipt of the incoming data signal: 
identify a register, within the register set, for the second group of neuromorphic states; ([0027], “Each axon vector identifies axons that received incoming firing events in a corresponding time step.” and “;( [0028], “For each axon vector read in each time step, the processor loads neuron attributes from the memory device.” Axon vectors identify axons that correspond to neurons that have a register set associated with them containing attributes of that neuron (Memory device 200))
retrieve, from the register, a second membrane potential for the second group of neuromorphic states;([0028],  “For each axon vector read in each time step, the processor loads neuron attributes from the memory device.” Teaches that the Processor loads neuron attributes (retrieves) from the memory device (membrane potential is one attribute and the memory device comprises registers see Fig 3A) based on which neuron is being identified (axon vectors identify axons which correspond to neurons as described above) and therefor the membrane potential retrieved can be labeled as a first, second, etc…, depending on its associated neuron)
add the weight value of the incoming data signal to the second membrane potential of the second group of neuromorphic states, to generate an updated second membrane potential; and ([0028], “ For each axon that received an incoming firing event in the time step, the processor reads synaptic weights of synapses interconnecting the axon with the neurons, and updates at least one neuron attribute of each neuron based on a synaptic weight read.” Teaches updating the membrane potential of a neuron. Fig. 8 shows that the weights are added to the membrane potential V’ by an adder (175) to generate a modified membrane potential V)
store the updated second membrane potential back to the register set. ([0029], “For each axon vector read in each time step, the processor writes updated neuron attributes for the neurons to the memory device, and generates an update vector identifying neurons that generated an outgoing firing event in the time step.” Teaches writing (storing) the updated neuron attributes (membrane potential being one of them) back to the memory device (containing the register set)

Regarding Claim 12,
Arthur/Cao teaches the system of claim 11. (and thus the rejection of claim 11 is incorporated)
Arthur further teaches wherein the register set comprises a first register set to store a subset of the group of second neuromorphic states accessed by the signal-activated circuitry, and a second register set to store a second subset of the group of second neuromorphic states that are also accessed by the time-step-activated circuitry. ([0028],Fig 3A-3B, “For each time step, the processor reads each axon vector corresponding to the time step, and resets each axon vector read. For each axon vector read in each time step, the processor loads neuron attributes from the memory device. For each axon that received an incoming firing event in the time step, the processor reads synaptic weights of synapses interconnecting the axon with the neurons, and updates at least one neuron attribute of each neuron based on a synaptic weight read. For each axon vector read in each time step, the processor writes updated neuron attributes for the neurons to the memory device” control unit 174 is a time-division multiplexed control unit that divides each time step into n time slots. In each time step t or t+1 the processor reads corresponding axon vectors. The time step determines which neurons synapses interconnecting the axon with the neurons get read. In Fig. 3A the memory device 200 shows that there are multiple register sets each corresponding to a neuron and its attributes (shown in Fig. 3B). each neuron attribute is a subset of the neuron and are accessed based on which neuron they correspond to and what parameter is being changed.


Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Cao et al. (US 10,387,774 B1), herein referred to as Cao, and in further view of Izhikevich et al.(US 2013/0073491 A1), herein referred to as “Izhikevich”.

Regarding Claim 5,
Arthur/Cao teach the integrated circuit of claim 4. (and thus the rejection of claim 4 is incorporated).
Arthur/Cao does not explicitly teach wherein a state of the group of second neuromorphic states is reflected by a learning counter, and the time-step-activated circuitry is further to: 
set the learning counter to a maximum counter value upon generation of an outgoing data signal for the second group of neuromorphic states;
decrement the learning counter responsive to each time step update signal; and wherein the learning counter is further to trigger selection of a weight update value that is added to or subtracted from the weight value, to generate the updated weight value. 
However, Izhikevich teaches wherein a state of the group of second neuromorphic states is reflected by a learning counter, and the time-step-([0151]-[0152], Fig. 8, paragraphs describe a pulse counter that is analogous to the learning counter as it triggers the updating of weights based on time(see [0152]))
set the learning counter to a maximum counter value upon generation of an outgoing data signal for the second group of neuromorphic states;([0151], “The unit then updates the internal state that happens after firing a spike (termed "reset rule"). Next, at step 658 of the method 650, a pulse counter is initialized to value N.sub.fire corresponding to the maximum allowable number of time step after which the post-synaptic updates will be invoked (otherwise the timing information stored in the post-synaptic side will be lost due to overflow).” Teaches a counter being set to a maximum value after a firing spike (654 on Fig. 8 and 656))
decrement the learning counter responsive to each time step update signal; ([0152], Fig. 8, “If the check step 652 determines that no pulse has been generated by the unit, then the method 650 decrements the event counter at step 660. At step 662, a check is performed in order to determine if the event counter is greater than zero. If it is, then the unit operation continues to the step 652. If the pulse counter is equal to zero (indicating that the N.sub.fire time-steps has elapsed since the last update)” teaches a counter being decremented each time-step ) and wherein the learning counter is further to trigger selection of a weight update value that is added to or subtracted from the weight value, to generate the updated weight value. ([0152], Fig.; 8, “If the pulse counter is equal to zero (indicating that the N.sub.fire time-steps has elapsed since the last update), then the flush system event 664 is generated and unit/network operation continues to the step 656, as shown in FIG. 7. The flush system event triggers a synaptic update computation, and ensures that all timing information of the post-synaptic neuron is accounted before being removed from the buffer history.” Teaches a counter that is used to trigger a synaptic update computation ([0193] details the computations while [0149] states that every post-synaptic spike either causes an increase or decrease of the synaptic weight.)
Arthur, Cao, and Izhikevich are analogous art because they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the learning counter, as taught by Izhkevich, to the neuromorphic circuit with randomly activated signals, as taught by Arthur/Cao.
One of ordinary skill would have been motivated to make the combination in order to implement efficient memory access of both pre-synaptic and post-synaptic weights ([0011], Izhkevich).

Regarding Claim 13,
Arthur/Cao teaches the system of claim 11. (and thus the rejection of claim 11 is incorporated)
Arthur does not explicitly teach wherein a state of the group of second neuromorphic states is reflected by a learning counter, and the time-step-activated circuitry is further to: set the learning counter to a maximum counter value upon generation of an outgoing data signal for the second group of neuromorphic states; decrement the learning counter responsive to each time step update signal;	 and wherein the learning counter is further to trigger selection of a weight update value to one of add to or subtract from the weight value, to generate the updated weight value.
However, Izhikevich teaches wherein a state of the group of second neuromorphic states is reflected by a learning counter, and the…[first circuitry]… is further to: ([0151]-[0152], Fig. 8, paragraphs describe a pulse counter that is analogous to the learning counter as it triggers the updating of weights based on time(see [0152]))
set the learning counter to a maximum counter value upon generation of an outgoing data signal for the second group of neuromorphic states; ([0151], “The unit then updates the internal state that happens after firing a spike (termed "reset rule"). Next, at step 658 of the method 650, a pulse counter is initialized to value N.sub.fire corresponding to the maximum allowable number of time step after which the post-synaptic updates will be invoked (otherwise the timing information stored in the post-synaptic side will be lost due to overflow).” Teaches a counter being set to a maximum value after a firing spike (654 on Fig. 8 and 656))
 ([0152], Fig. 8, “If the check step 652 determines that no pulse has been generated by the unit, then the method 650 decrements the event counter at step 660. At step 662, a check is performed in order to determine if the event counter is greater than zero. If it is, then the unit operation continues to the step 652. If the pulse counter is equal to zero (indicating that the N.sub.fire time-steps has elapsed since the last update)” teaches a counter being decremented each time-step ) and wherein the learning counter is further to trigger selection of a weight update value to one of add to or subtract from the weight value, to generate the updated weight value. ([0152], Fig.; 8, “If the pulse counter is equal to zero (indicating that the N.sub.fire time-steps has elapsed since the last update), then the flush system event 664 is generated and unit/network operation continues to the step 656, as shown in FIG. 7. The flush system event triggers a synaptic update computation, and ensures that all timing information of the post-synaptic neuron is accounted before being removed from the buffer history.” Teaches a counter that is used to trigger a synaptic update computation ([0193] details the computations while [0149] states that every post-synaptic spike either causes an increase or decrease of the synaptic weight.)
Arthur/Cao/Izhikevich are analogous art because they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the counter, as taught by Izhkevich, Arthur/Cao. 
One of ordinary skill would have been motivated to make the combination in order to implement efficient memory access of both pre-synaptic and post-synaptic weights ([0011], Izhkevich).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Cao et al. (US 10,387,774 B1), herein referred to as Cao, and in further view of Birdwell et al. (US 20150106316 A1), herein referred to as “Birdwell”.

Regarding Claim 6,
Arthur/Cao teaches the integrated circuit of claim 1. (and thus the rejection of claim 1 is incorporated)
Arthur/Cao does not explicitly teach wherein a state of the group of second neuromorphic states is reflected by a refractory period counter, and the time-step-activated circuitry is further to:
set the refractory period counter to a maximum counter value upon generation of an outgoing data signal for the second group of neuromorphic states; and

However, Birdwell teaches wherein a state of the group of second neuromorphic states is reflected by a refractory period counter, and the… circuitry is further to: ([0197], “This functionality can be implemented with a count-down timer that is initialized to the refractory period when the neuron 1012 fires, and with logic that prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value.” Teaches neurons associated with a refractory period counter)
set the refractory period counter to a maximum counter value upon generation of an outgoing data signal for the second group of neuromorphic states; and ([0197], “This functionality can be implemented with a count-down timer that is initialized to the refractory period when the neuron 1012 fires, and with logic that prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value.” Teaches initializing the countdown timer to the refractory period (maximum counter value))
decrement the refractory period counter responsive to each time step update signal, wherein the…[first]… circuitry is to block generation of a subsequent outgoing data signal ([0197], “and with logic that prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value.” Teaches blocking the firing of the neuron (outgoing data signal is blocked) if the countdown timer is not 0) and ([0157], Fig. 9B, “Finally, a synapse has a programmable LTP/LTD refractory period (LTD/LTP Refrac Period 904). This programmable value (ranging from 0 to 15) represents the number of network cycles a synapse must wait from its last weight potentiation or depression before it can adjust its weight again.” Teaches a second circuitry that blocks the updating of weights until the refractory period is met (the timer counts down to 0). [0157] also states that the LTP/LTD refractory period and the neuron refractory period can be used in combination).
Arthur, Cao, and Birdwell are analogous art because they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the refractory period counter, as taught by Birdwell, to the neuromorphic circuit with randomly generated signal, as taught by Arthur/Cao. 
One of ordinary skill would have been motivated to make the combination in order to limit the rate of potentiation/depression of a synapse’s weight. ([0157], Birdwell)
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Cao et al. (US 10,387,774 B1), herein referred to as Cao, in view of Huyck et al., Counting with neurons: rule application with nets of fatiguing leaking integrate and fire neurons, herein referred to as “Huyck”.

Regarding Claim 7,
Arthur/Cao teaches the integrated circuit of claim 1. (and thus the rejection of claim 1 is incorporated )
Arthur further teaches wherein the time-step-activated circuitry is further to: [add] the first membrane potential of the selected group of neuromorphic states with a leak [rate] to generate a first updated membrane potential; and ([0072], “The second multiplexer 172 selects between a leak rate parameter Lk (loaded from the i.sup.th entry of the corresponding memory device 200) and a random leak rate Lk.sub.PRNG. After each synaptic weight W.sub.ij has been read from the i.sup.th entry of the memory array 160, the first adder 175 increments the modified membrane potential variable V' by the value selected by the second multiplexer 172.” Teaches incrementing the membrane potential with a leak rate)
responsive to the first membrane potential being less than the threshold value, replace the first membrane potential with the first updated membrane potential.([0071], “multiplexer 176 selects between an updated membrane potential variable V provided by the first adder 175 and a reset membrane potential variable V.sub.reset generated by the reset unit 177.” If the membrane potential does not exceed the threshold there is no firing event the membrane potential is not reset. Instead it goes back to the adder where it gets updated until it finally does exceed the threshold (the membrane potential is replaced continuously with an updated membrane potential until it passes a threshold after which it gets reset. This is all shown in Fig. 8 specifically the 175-179 components)
Arthur does not explicitly teach wherein the time-step-activated circuitry is further to: multiply the first membrane potential of the selected group of neuromorphic states with a leak factor.
However, Huyck teaches multiplying the potential (activation) with a leak factor to calculate the activation leak. (Equation 1. Under “Details of the neural and network model” describe the activation of a neuron at time t. Since d (the leak factor) is between 0 and 1, dividing by a fraction is the same as multiplying by the reciprocal of the fraction. When the neurons fire the activation increases and when it does not it leaks and decreases.)
Arthur,Cao and Huyck are analogous art because they both relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leak factor multiplication, as taught by Huyck, with the neuromorphic circuit with randomly generator signal, as taught by Arthur/Cao.
One of ordinary skill would have been motivated to make the combination in order to make the network more tolerant to input noise. (Section “Details of the Neural and Network Model”, Huyck)

Regarding Claim 14,
Arthur/Cao teaches the system of claim 10.
Arthur further teaches wherein the time-step-activated circuitry is further to: [add] the first membrane potential of the selected group of neuromorphic states with a leak [rate] to generate an updated first membrane potential; and ([0072], “The second multiplexer 172 selects between a leak rate parameter Lk (loaded from the i.sup.th entry of the corresponding memory device 200) and a random leak rate Lk.sub.PRNG. After each synaptic weight W.sub.ij has been read from the i.sup.th entry of the memory array 160, the first adder 175 increments the modified membrane potential variable V' by the value selected by the second multiplexer 172.” Teaches incrementing the membrane potential with a leak rate)
responsive to the first membrane potential being less than the threshold value, replace the first membrane potential with the updated first membrane potential. ([0071], “multiplexer 176 selects between an updated membrane potential variable V provided by the first adder 175 and a reset membrane potential variable V.sub.reset generated by the reset unit 177.” If the membrane potential does not exceed the threshold there is no firing event the membrane potential is not reset. Instead it goes back to the adder where it gets updated until it finally does exceed the threshold (the membrane potential is replaced continuously with an updated membrane potential until it passes a threshold after which it gets reset. This is all shown in Fig. 8 specifically the 175-179 components)
Arthur does not explicitly teach wherein the time-step-activated circuitry is further to: multiply the first membrane potential of the selected group of neuromorphic states with a leak factor.
	However, Huyck teaches multiplying the potential (activation) with a leak factor to calculate the activation leak. (Equation 1. Under “Details of the neural and network model” describe the activation of a neuron at time t. Since d (the leak factor) is between 0 and 1, dividing by a fraction is the same as multiplying by the reciprocal of the fraction. When the neurons fire the activation increases and when it does not it leaks and decreases.)
	Arthur/Cao/Huyck are analogous art because they both relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leak factor multiplication, as taught by Huyck, with the neuromorphic circuit containing randomly generated signals, as taught by Arthur/Cao.
One of ordinary skill would have been motivated to make the combination in order to make the network more tolerant to input noise. (Section “Details of the Neural and Network Model”, Huyck)

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Cao et al. (US 10,387,774 B1), herein referred to as Cao, in view of Huyck et al., Counting with neurons: rule application with nets of fatiguing leaking integrate and fire neurons., herein referred to as “Huyck”, and In further view of Pedroni et al., "Mapping Generative Models onto a Network of Digital Spiking Neurons,", herein referred to as “Pedroni”.

Regarding Claim 8,
Arthur/Cao/Huyck teach the integrated circuit of claim 7.(and thus the rejection of claim 7 is incorporated)
Arthur further teaches add the input data value to the first updated membrane potential before replacing the first membrane potential with the first updated membrane potential. ([0072], Fig. 8, “the first adder 175 increments the modified membrane potential variable V' by the value selected by the second multiplexer 172.” Teaches adding input data (synaptic weights) from multiplexer 172 to the membrane potential, Multiplexer 171 also adds input data (leak rate) to the membrane potential)
Arthur/Cao/Huyck does not explicitly teach wherein the time-step-activated circuitry is further to: compare an input data value of the selected group of neuromorphic states with a pseudo-randomly-generated input signal threshold; and
responsive to the input data value being greater than the pseudo-randomly-generated input signal threshold, add the input data value to the first updated membrane potential before replacing the first membrane potential with the first updated membrane potential.
Pedroni teaches comparing an input data value of the selected group of neuromorphic states with a pseudo-randomly generated input signal threshold; (Page 839 “stochastic leak” section, describes how the membrane potential is incremented. This teaches a random leak value as the input data vs a probability threshold (.5 in this case). Since this is sampled from Bernoulli trials with a set probability it is possible to set the range of the random variable in order to get a 50% chance of adding the leak value L. Page 839 under “stochastic threshold” section details that there is already a stochastic threshold on the system. It would be just as easy therefor to add that threshold in place of the probability one if needed) and responsive to the input data value being greater than the pseudo-randomly-generated input signal threshold, add the input data value to the first updated membrane potential before replacing the first membrane potential with the first updated membrane potential. (Page 839 “stochastic leak” section, teaches how the stochastic leak integer (input value) is being added to the membrane potential when it is greater than a threshold. (.5 chance so every other depending on how it is sampled) The result would be an updated first membrane potential)
Arthur, Cao, Huyck, and Pendroni are analogous art because they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate input data comparison and addition, as taught by Pedroni, with the neuromorphic circuit with randomly generated signals and a leak rate multiplication, as taught by Arthur/Cao/Huyck.
Abstract, Pedroni).
Regarding Claim 9,
Arthur/Cao/Huyck teach the integrated circuit of claim 7. (and thus the rejection of claim 7 is incorporated)
Arthur further teaches add the bias value to the first updated membrane potential before replacing the first membrane potential with the first updated membrane potential. ([0072], Fig. 8, “the first adder 175 increments the modified membrane potential variable V' by the value selected by the second multiplexer 172.” Teaches adding bias data (leak rate) from multiplexer 171 to the membrane potential to generate a modified membrane potential V)
Arthur/Cao/Huyck does not explicitly teach wherein the time-step-activated circuitry is further to: compare a bias value for the selected group of neuromorphic states with a pseudo-randomly-generated input bias threshold; and
responsive to the bias value being greater than the pseudo-randomly-generated input bias threshold, add the bias value to the first updated membrane potential before replacing the first membrane potential with the first updated membrane potential.
However, Pedroni teaches comparing a bias value of the selected group of neuromorphic states with a pseudo-randomly generated input signal threshold; (Page 839 “stochastic leak” section, describes how the membrane potential is incremented. This teaches a random leak value as the input data vs a probability threshold (.5 in this case). Since this is sampled from Bernoulli trials with a set probability it is possible to set the range of the random variable in order to get a 50% chance of adding the leak value L. Page 839 under “stochastic threshold” section details that there is already a stochastic threshold on the system. It would be just as easy therefor to add that threshold in place of the probability one if needed) and responsive to the bias value being greater than the pseudo-randomly-generated input signal threshold, add the bias value to the first updated membrane potential before replacing the first membrane potential with the first updated membrane potential. (Page 839 “stochastic leak” section, teaches how the stochastic leak integer (bias value) is being added to the membrane potential when it is greater than a threshold. (.5 chance so every other depending on how it is sampled) The result would be an updated first membrane potential)
Arthur, Cao, Huyck, and Pedroni are analogous art because they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bias value comparison and addition, as taught by Pedroni, with the neuromorphic circuit containing randomly generated signals and a multiplication of leak rates, as taught by Arthur/Cao/Huyck.
One of ordinary skill would have been motivated to make the combination in order to best select the neuron parameters for the model (Abstract, Pedroni).

Claims 19-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Izhikevich et al.(US 2013/0073491 A1), herein referred to as “Izhikevich”, in view of Alvarez-Icaza Rivera et al. (US 20150039546 A1), herein referred to as Alvarez, in view of Ma et al. (US 2015/0039546 A1),herein referred to as Ma, in view of Neftci et al. “Event-driven contrastive divergence for spiking neuromorphic systems”, herein referred to as Neftci, In view of Bonanno et al. (US 9442726 B1), herein Bonanno.

Regarding Claim 19,
Arthur teaches an integrated circuit comprising a core (Core circuit 10, Fig. 1A) for updating multiple groups of neuromorphic states, ([0024], the processor updates the synaptic weights) the core comprising:
a register set to store the multiple groups of neuromorphic states (Memory device Fig. 3A); 
an address generator (network 450) to identify a group of neuromorphic states, of the multiple groups of neuromorphic states, corresponding to an identifier retrieved from an incoming data signal; ([0051], “The decoder 353 receives from the interconnect network 450 (i.e., off-module) incoming address events packets that include firing events generated by other neurosynaptic modules 100 “ and [0057], “For each index of an update vector 257 with a bit value of "1", the controller 351 looks up routing information for a corresponding neuron 11 in the LUT 400” teaches an address generator to identifying neurons with incoming firing events )
a first multiplexer coupled to the address generator, ,([0070] – [0071], details a first multiplexer (171) coupled to the address generator (Fig. 2 shows network 450 coupled to the schedule coupled to the neuron processor containing the computation circuit 170. Therefore the multiplexer (171) is coupled to the address generator 450) the first multiplexer to retrieve a weight update value…. stored in the register set for the group of neuromorphic states,(Fig. 8, Wg, multiplexer selects synaptic weight updates(see [0070]) stores in the register set for the neuron(see [0069] neuron attributes are loaded into local registers)) wherein the weight update value is also based on an incoming learning message type; ([0004], “The STDP rule increases the conductance of a synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of the two firings is reversed.” STDP rule include LTP or LTD learning message types are used to determine weight update value)
a lookup table to store…[outing information] (Fig. 4A-4B, [0047] – [0048])
an adder…to add the… weight…value to a weight value of the incoming data signal, to generate an updated weight value for the group of neuromorphic states, ([0071], “For the first addition that corresponds to the first index of the axon vector 255 with a bit value of "1", the first adder 175 increments the membrane potential variable V (loaded from the i.sup.th entry of the corresponding memory device 200) by the value selected by the first multiplexer 171. For subsequent additions (i.e., the remaining indices of the axon vector 255 with a bit value of "1"), the first adder 175 increments a modified membrane potential variable V' by the value selected by the first multiplexer 171. The modified membrane potential variable V' is a temporary variable provided by the third multiplexer 176. The third multiplexer 176 selects between an updated membrane potential variable V provided by the first adder 175 and a reset membrane potential variable V.sub.reset generated by the reset unit 177.” Teaches adding a weight value of the incoming data signal with a weight value to generate an updated weight value (adder 175 adds a weight value of the incoming signal(outputs from 171) and a weight value from the output of 176 to generate a updated weight value(output of 175))   ([0064], “The synaptic weights maintained may be updated based on a learning rule, and/or the firing activity of a corresponding neuron 11.” The weights are updated based on the learning rule (stdp) to generate updated weight values for the neuron.), wherein the core (Core circuit 10, Fig. 1A) is to provide the updated weight value to a router ([0034], inter-chip routers) to be stored in an associated memory block at an address of the group of neuromorphic states.(see [0075] – [0076], and fig. 9 where it details writing the updates neuron attributes to memory to be stored)
Arthur does not explicitly teach where the weight update value retrieved corresponds to a learning counter value....a lookup table to store a learning control state comprising a set of learning control bits, wherein the learning control state is selected 
	a sign extender coupled to the first multiplexer, the sign extended to perform a sign extension to the weight update value to generate a sign-extended weight update value; a second multiplexer coupled to the sign extender, to the first multiplexer, and to the lookup table, the second multiplexer to select one of the weight change value or the sign-extended weight update value depending on the learning control state of the set of learning control bits, generate a weight change value; and 
an adder coupled to the second multiplexer, the adder to add the weight change value of the incoming data signal, to generate an updated weight value for the group of neuromorphic states,…
However, Izhikevich teaches where the weight update value retrieved corresponds to a learning counter value. ([0152], Fig.; 8, “If the pulse counter is equal to zero (indicating that the N.sub.fire time-steps has elapsed since the last update), then the flush system event 664 is generated and unit/network operation continues to the step 656, as shown in FIG. 7. The flush system event triggers a synaptic update computation, and ensures that all timing information of the post-synaptic neuron is accounted before being removed from the buffer history.” Teaches a counter that is used to trigger a synaptic update computation ([0193] details the computations while [0149] states that every post-synaptic spike either causes an increase or decrease of the synaptic weight.)
Arthur/Izhikevich are analogous art because they both relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the learning counter, as taught by Izhkevich, with the neuromorphic circuit used for updating synaptic weights of select neurons, as taught by Arthur.
	One of ordinary skill would have been motivated to make the combination in order to implement efficient memory access of both pre-synaptic and post-synaptic weights ([0011], Izhkevich).
	Arthur/Izhkevich does not explicitly a lookup table to store a learning control state comprising a set of learning control bits, wherein the learning control state is selected from a group comprising long-term depression (LTD), Long-term potentiation (LTP), and event-driven contrastive divergence (CD); 
	a sign extender coupled to the first multiplexer, the sign extended to perform a sign extension to the weight update value to generate a sign-extended weight update value; a second multiplexer coupled to the sign extender, to the first multiplexer, and to the lookup table, the second multiplexer to select one of the weight change value or the sign-extended weight update value depending on the learning control state of the set of learning control bits, generate a weight change value; and 

	However, Alvarez teaches the second multiplexer to select one of the weight change value or …[a stochastic weight change value] … dependent on the learning control state of the set of learning control bits, generate a weight change value;([0048], “The multiplexer 275 is configured to select either the deterministic synaptic weight value W.sub.DET from the deterministic pathway 270 or the stochastic synaptic weight value W.sub.STOCH from the stochastic pathway 290 based on a configurable select bit provided by the output mode select unit 280. The select bit indicates which of the two synaptic weight values that the multiplexer 275 should select. The multiplexer 275 forwards the selected synaptic weight value W to the integrator unit 150.” Teaches selecting one of the weight update value (WDET), or the sign-extended weight value (WSTOCH) depending on the select bit from 280, to generate the weight change value (W output from multiplexer 275)) and 
an adder coupled to the second multiplexer(the adder 170  in the integrator unit is coupled to the second multiplexer as the output of the second multiplexer is forwarded to the integrator unit 150 (see [0048]), the adder to add the weight change value of the incoming data signal, to generate an updated weight value for the group of neuromorphic states,… ([0030], “The adder 170 adds/integrates each parameter selected by the multiplexer 160 into the membrane potential variable V of the neuron 11.”  Teaches adding a weight change value of the incoming signal to the membrane potential to generate an updated weight value for the neuron)
	Arthur, Izhkevich, and Alvarez are analogous art as they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the circuit configuration, as taught by Alvarez, with the neuromorphic circuit used for updating synaptic weights of select neurons, as taught by Arthur/Izhkevich.
	One of ordinary skill would have been motivated to make the combination in order to allow for configurability in selection of different updating parameters (Alvarez, [0047])
	Arthur/Izhkevich/Alvarez does not explicitly teach a lookup table to store a learning control state comprising a set of learning control bits, wherein the learning control state is selected from a group comprising long-term depression (LTD), Long-term potentiation (LTP), and event-driven contrastive divergence (CD); 
	a sign extender coupled to the first multiplexer, the sign extended to perform a sign extension to the weight update value to generate a sign-extended weight update value; a second multiplexer coupled to the sign extender, to the first multiplexer, and to the lookup table,… the second multiplexer to select one of the weight change value or the sign-extended weight update value…

	However, Ma teaches a lookup table to store a learning control state comprising a set of learning control bits, wherein the learning control state is selected from a group comprising long-term depression (LTD), Long-term potentiation (LTP)… (Fig. 7,[0009], “looking up adjusting values from a lookup table, the adjusting values of the lookup table are indexed in accordance with the timestamps; and updating the weight matrix in accordance with the adjusting values by the processing unit.” Teaches a lookup table to store a learning control state comprising learning control bits (updating is done in accordance with the adjusted values.)  Also see [0093] – [0100] where the lookup table 710 is used for LTP/LTD learning rule) 
…and the lookup table coupled to the… multiplexer. (Fig. 7, shows lookup a lookup table (710) coupled to multiplexer 716 through the “sub” unit. Also see [0102], - [0103])

	Arthur, Izhkevich, Alvarez, and Ma are analogous art as they all relate to neuromorphic circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the lookup table and coupling, as taught by Ma, with the neuromorphic circuit configuration including a second multiplexer coupled to a sign extender, a first multiplexer, used to select a weight update value for updating synaptic weights of select neurons, as taught by Arthur/Izhkevich/Alvarez.
	One of ordinary skill would have been motivated to make the combination in order to provide real-time or near-real-time inference and classification while having lower power consumption and faster performance. (Ma, [0103])
	Arthur/Izhkevich/Alvarez/Ma does not explicitly teach event-driven contrastive divergence (CD); 
, to the first multiplexer, and to the lookup table,… the second multiplexer to select one of the weight change value or the sign-extended weight update value…

	However, Neftci teaches event-driven contrastive divergence (CD);(section 3.1, page 7, discloses using event-driven contrastive divergence learning rule in a spiking neuromorphic system.)
	Arthur, Izhkevich, Alvarez, Ma, and Neftci are analogous art as they all relate to neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the event-driven contrastive divergence (CD), as taught by Neftci, with the lookup table and neuromorphic circuit configuration including a second multiplexer coupled to a sign extender, a first multiplexer, used to select a weight update value for updating synaptic weights of select neurons, as taught by Arthur/Izhkevich/Alvarez/Ma.
	One of ordinary skill would have been motivated to make the combination in order to have fast learning and to compensate for discrepancies between sampling distributions by tailoring models to spiking neural networks (Neftci, page 9).

Arthur/Izhkevich/Alvarez/Ma/Neftci teaches using a second multiplexer to select a weight update value or a [second stochastic weight update value], it does not explicitly teach, but Bonanno teaches, In an analogous system, a sign extender coupled to the first multiplexer, the sign extended to perform a sign extension to the weight update value to generate a sign-extended weight update value;(Col. 6, Lines 10-35, Fig. 5, discloses a twos-complement unit 508 (as the sign extended) coupled to a first multiplexer (unit 504). Unit 508 assigns a negative sign to the weight 406(as the weight update value) to generate a negative weight 406 (as the sign-extended weight update value)
	a second multiplexer coupled to the sign extender, to the first multiplexer,…, the second multiplexer to select one of the weight update value or the sign-extended weight update value dependent on the learning control state of the set of learning control bits, (Col. 6, Lines 10-35, Fig. 5, further discloses a second multiplexer (unit 506) coupled to the sign extender (unit 508) and the first multiplexer (unit 504). The second multiplexer (506) selects between the weight value and the complement of the weight value (i.e. the sign extended weight value) using the history vectors as the learning control bits.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the circuit configuration including the coupling of the multiplexers and the twos-complement unit, as taught by Bonanno, into the neuromorphic system of Arthur/Izhkevich/Alvarez/Ma/Neftci.
(Bonanno, Col. 6, Lines 10-35)


Regarding Claim 20,
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno teach the integrated circuit of claim 19. (and thus the rejection of claim 19 is incorporated). Arthur/Izhikevich/Alvarez/Ma/Neftci/Bonanno teach the learning control state of the set of learning control bits as well as the CD, and receiving bits over a network to which the core is communicatively coupled via the router(see the rejection of claim 19)
Arthur further teaches wherein the incoming learning message type comprises one of LTD or LTP,([0004], “The synaptic conductance changes with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP).” In the STDP learning rule, presynaptic spike arrivals before postsynaptic leads to LTP, and the opposite leads to LTD ) and…
Retaining the weight update values as a positive value in response to an LTP incoming learning message when the learning control bits indicate LTP([0004], “The STDP rule increases the conductance of a synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of the two firings is reversed.” Conductance is increased if post-synaptic neuron fires after its pre-synaptic neuron fires (LTP). This means that the weight update value is positive).
making the weight update value a negative value in response to an LTD incoming learning message when the learning control bits indicate LTP; ([0004], “The STDP rule increases the conductance of a synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of the two firings is reversed.” Conductance is decreased if post-synaptic neuron fires before its pre-synaptic neuron fires (LTD). This means that the weight update value is negative).
	Arthur does not explicitly teach elimination of the sign-extended weight update value when the learning control bits are zero values; …selecting…one of the positive or negative value of the weight update value according to a plurality of modulatory bits…
	Ma teaches elimination of the sign-extended weight update value when the learning control bits are zero values; …selecting…one of the positive or negative value of the weight update value according to a plurality of modulatory bits…(Fig. 7, [0075]-[0076], [0081]-[0082], discloses that the W bit indicates the weight of the synaptic update (therefore if the bit is 0 then the weight is 0 which corresponds to elimination of the weight update value). Furthermore, the S bit indicates if the weight will be a positive or negative value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the modular bits, as taught by Ma, with the neuromorphic circuit configuration including a second multiplexer coupled to a sign Arthur/Izhkevich/Alvarez/Ma/ Neftci/Bonanno.
	One of ordinary skill would have been motivated to make the combination in order to provide real-time or near-real-time inference and classification while having lower power consumption and faster performance. (Ma, [0103])

Regarding Claim 24,

Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno teach the integrated circuit of claim 19. (and thus the rejection of claim 19 is incorporated herein)
Arthur further teaches wherein the core further comprises a time step controller to activate a time step update signal ([0066] – [0067], “To implement an n-way processor 150, the computation circuit 170 is time-multiplexed n times, wherein n represents the number of neurons 11 that the processor multiplexes computation and control logic for. The control unit 174 divides each time step into n time slots. In each time slot, incoming firing events targeting a corresponding incoming axon are integrated. The control unit 174 is further configured to send control signals to components of the circuit 170. “Teaches a time step controller (control unit 174) to activate a time step update signal (the control signal output from the controller.) that performs a time-multiplexed selection of the group of neuromorphic states of the multiple groups of neuromorphic states ([0067], “To implement an n-way processor 150, the computation circuit 170 is time-multiplexed n times, wherein n represents the number of neurons 11 that the processor multiplexes computation and control logic for. The control unit 174 divides each time step into n time slots. In each time slot, incoming firing events targeting a corresponding incoming axon are integrated” teaches a time multiplexed selection of a neuron (the circuit is time multiplexed n times, where n represents the number of neurons). Each time slot is integrating a firing event for the corresponding neuron so therefore a time multiplexed selection is made for which neuron to update.)
	and the core is to perform a learning operation when the time step update signal is not detected. (Fig. 8, if a time step update signal is not activated (if the control unit 174 does not send a control signal to the mux 171, the selection input to the mux is 0 and it chooses either Wg or WPRNG depending on the corresponding inputs,(i.e. if the signal is not activated and Wg is chosen and if it is activated WPRNG is chosen. see [0071] and [0070])


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Izhikevich et al.(US 2013/0073491 A1), herein referred to as “Izhikevich”, in view of Alvarez-Icaza Rivera et al. (US 2015/0039546 B2), herein referred to as Alvarez, in view of Ma et al. (US 2018/0075344 A1),herein referred to as Ma, in view of Neftci et al. “Event-driven contrastive divergence for spiking neuromorphic systems”, herein referred to as Neftci, In view of Bonanno et al. (US 9442726 B1), herein Bonanno, and in further view of  P. Chen et al., "Mitigating effects of non-ideal synaptic device characteristics for on-chip learning," herein referred to as “Chen”.

Regarding Claim 21,
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno teach the integrated circuit of claim 20. (and thus the rejection of claim 20 is incorporated)
Arthur further teaches generating selectable weight update values ([0004], With STDP learning the weights are either added of subtracted, Multiplexer selects between synaptic weights and a random synaptic weight) 
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno does not explicitly teach a programmable parameter memory in which is stored a weight update curve comprising an LTD portion and an LTP portion of the weight update curve, and the core is further to:
manipulate the weight update curve to control a ratio of LTD versus LTP learning;
and generate selectable weight update values based on the LTD portion and the LTP portion of the weight update curve.
However, Chen teaches a programmable parameter memory (Introduction, “Resistive synaptic devices in this paper refer to a special subset of the resistive memory devices that can continuously tune the conductance into multi-level states” teaches programmable parameter memory ) in which is stored a weight update curve (Page 195, Section A, Par 5, “In this work, we model the weight update curve and incorporate this model in the D update code in the SC algorithm.”teacheing the weight update curve being modeled ) comprising an LTD portion and an LTP portion of the weight update curve,(Fig. 1(a) shows the LTD and LTP portions of the weight update curve) and…further to:
manipulate the weight update curve to control a ratio of LTD versus LTP learning; (Page 196,  A set of nonlinear LTP and LTD behavior can be obtained by adjusting A as illustrated in Fig. 5 (a), where each nonlinear curve is labeled with a nonlinearity value from +6 to -6. Here the plus and minus are merely the signs to label LTP and LTD, respectively. Teaches manipulating the weight update curve) in addition to this, Figure (b) illustrates different programming schemes that can be used to manipulate the weight update curve to control a ratio of LTD vs LTP learning. 
Arthur, Izhikevich, Alvarez, Ma, Neftci, Bonanno and Chen are analogous art because they all relate to synaptic updates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the programmable weight update curve, as taught by Chen, with the neuromorphic circuit configuration including a second multiplexer coupled to a sign extender, a first multiplexer, a lookup table, used to select a weight update value for updating synaptic weights of select neurons, as taught by Arthur/Izhkevich/Alvarez/Ma/ Neftci/Bonanno.
(Abstract, Chen)
Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 20140180984 A1) herein referred to as “Arthur”, in view of Izhikevich et al.(US 2013/0073491 A1), herein referred to as “Izhikevich”, in view of Alvarez-Icaza Rivera et al. (US 2015/0039546 B2), herein referred to as Alvarez, in view of Ma et al. (US 2018/0075344 A1),herein referred to as Ma, in view of Neftci et al. “Event-driven contrastive divergence for spiking neuromorphic systems”, herein referred to as Neftci, In view of Bonanno et al. (US 9442726 B1), herein Bonanno, and in further view of  Repici (US 7904398 B1)

Regarding Claim 22,
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno teach the integrated circuit of the claim 19. (and thus the rejection of claim 19 is incorporated herein)
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno does not explicitly teach wherein the core further comprises a weight bound checker to perform a set of maximum and minimum boundary checks on the sign-extended weight update value according to a programmable maximum weight and a programmable minimum weight.
	However, Repici teaches a weight bound checker to perform a set of maximum and minimum boundary checks on a weight update value according to a programmable maximum weight and a programmable minimum weight. (Fig 2,Col 22,  Lines 11-14, “A transfer function 410(FIG. 4) and 112(Fig. 2) limits the output produced by the neuron to a workable range” teaches a weight bound checker (the algorithm) that determines there are maximum and minimum programmable weights, so there are boundary checks on the weight updates values that are the input.(See Col 4, lines 17-23))
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno and Repici are analogous art because they all relate to updating neural weights.
It would have been obvious to one of ordinary skill in the art to incorporate the boundary checks, as taught by Repici, with the neuromorphic circuit configuration including a second multiplexer coupled to a sign extender, a first multiplexer, a lookup table, used to select a weight update value for updating synaptic weights of select neurons, as taught by Arthur/Izhkevich/Alvarez/Ma/ Neftci/Bonanno.
One of ordinary skill would have been motivated to make the combination in order to maintain the values produced by neurons to a reasonable range. (Col 4, Lines 9-14, Repici)

Regarding Claim 23,
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno teach the integrated circuit of claim 19. (and thus the rejection of claim 19 is incorporated)
Arthur/Izhikevich/Alvarez/Ma/ Neftci/Bonanno does not explicitly teach wherein the core further comprises a weight scalar to apply a weight scale to the weight 
	However, Repici teaches applying a weight scalar to apply a weight scale to the weight value before generating a larger weight value. (Fig 2, Col 20, Lines 25-30, “there are 3 weights for each of synapses 206-1, 206-2, 206-3. Each weight has its own weight adjustable means 214, 214b, 214c comprised of a learning algorithm, a learning rate, and a forge rate” teaches that each weight can has adjustable means as a weight scale since you can adjust the weights or scale the weights to a specific value. Examiner interprets the algorithm to adjust the weights as the weight scalar)
Arthur, Izhikevich, Alvarez, Ma, Neftci, Bonanno and Repici are analogous art because they all relate to updating neural weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weight scale, as taught by Repici, with the neuromorphic circuit configuration including a second multiplexer coupled to a sign extender, a first multiplexer, a lookup table, used to select a weight update value for updating synaptic weights of select neurons, as taught by Arthur/Izhkevich/Alvarez/Ma/ Neftci/Bonanno.
	One of ordinary skill would have been motivated to make the combination in order to maintain the values produced by neurons to a reasonable range. (Col 4, Lines 9-14, Repici)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./           Examiner, Art Unit 2122

 /BABOUCARR FAAL/Primary Examiner, Art Unit 2184